Order entered January 7, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00981-CV

                   IN THE INTEREST OF D.B.S., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-52326-2020

                                     ORDER

      The Court has been informed twice now that the clerk’s record has not been

filed because appellant has not paid the fee. Accordingly, we ORDER appellant to

file, no later than January 19, 2021, written verification she has paid the fee or is

entitled to proceed without payment of costs under Texas Rule of Civil Procedure

145. We caution appellant that failure to comply may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 37.3(b).


                                             /s/    KEN MOLBERG
                                                    JUSTICE